DETAILED ACTION
This Office Action for U.S. Patent Application No. 15/736,261 is responsive to communications filed on 10/27/2020, in reply to the Non-Final Rejection of 05/28/2020. Currently, claims 1-6, 9, 21-25, 34-36, 54-56, and 67-68 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 1, 21, 34, 54, and 68, the Applicant submits that the combination of Xiu and Guo fail to teach or suggest “…wherein the information includes palette selection indices for referencing respectively the different palettes on an init block-by-init block basis.” Applicant submits that Guo fails to cure the deficiencies of Xiu, and that Guo references locations of blocks of palette entries, rather than whole palettes. The citations of Guo in the previous Office Action describe “index values” and “syntax elements,” but neither the index values nor syntax elements reference whole palettes, only palette entries. As such, the Applicant submits, nothing in Guo suggests values that reference respectively different palettes block-by-block, such that an index value or syntax element indicates a whole palette.
The Examiner respectfully disagrees. The claim limitations of the independent claims recite that different palettes are used for different parts of the input data, each part being an init block, and using the different palettes for encoding the different parts of the data. The teachings of Guo include that each block of a frame can have one or more palettes associated with it for palette-based coding (Guo paragraph 7 noting that a palette represents the video data of a particular area, e.g. a block; Guo paragraph 66-67 noting blocks may have multiple palettes for an area of pixels, one for each color component), and that these palettes are transmitted by the video encoder in an encoded bitstream (Guo paragraph 174 noting video encoder 20 may transmit first palettes 184 in an encoded video data bitstream for use by video decoder 30 in palette-based decoding.  In general, one or more palettes may be transmitted for each CU). Lastly, the claim limitations recite that included within this encoded data is Guo paragraph 174 noting that for each pixel value of a first CU 180, encoder encodes an index value for the pixel in one or more first palettes 184. Video decoder may determine an entry for each of the respective index values of the block in one of first palettes 184), along with index values referencing the palettes for various purposes, such as whether or not the palette is predicted, etc. (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU). Thus, it can be seen that one or more palettes are encoded for each block, information associating the different palettes with their respective blocks is encoded into the encoded data, and the encoded information includes indices regarding palette selection that references different entire palettes for each block. As such, it can be seen that the cited references teach all of the limitations presented in the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 21-25, 34-36, 54-56, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu et al. “Palette-Based Coding in the Screen Content Coding Extension of the HEVC Standard,” 2015 Data Compression Conference, 1 April 2015 (2015-04-01), pages 253-262, XP055281837, DOI: 10.1109/DCC.2015.79, ISBN: 978-1-4799-8430-5, hereinafter referred to as Xiu, in view of Guo et al. (U.S. Publication No. 2015/0016501), hereinafter referred to as Guo.

In regard to claim 1, Xiu teaches a method of encoding input data to generate corresponding encoded data (Xiu Fig. 1 illustrates the encoding process of the palette-based coding method), wherein the method includes encoding the input data into a plurality of symbols in the encoded data, wherein the plurality of symbols represent data as defined by a plurality of palettes indicated and/or included in the encoded data (Xiu abstract and Xiu section 2. Algorithm Overview noting palette-based coding method was introduced in [6] and incorporated into the recursive quad-tree framework of HEVC to effectively improve the coding efficiency of screen content video by considering its specific characteristics; and Xiu Fig. 1 illustrates the encoding process of the palette-based coding method).
However, Xiu does not expressly disclose characterized in that the method further includes: determining different palettes to be used for encoding different parts of the input data, each part being an init block;
using the different palettes for encoding the different parts of the input data; and 
including, within the encoded data, information associating the different palettes with their respective parts of the input data encoded into the encoded data, wherein the information includes palette selection indices for referencing respectively the different palettes on an init block-by-init block basis.
determining different palettes to be used for encoding different parts of the input data, each part being an init block (Guo abstract noting a video coder may form a so-called "palette" as a table of colors representing the video data of a given block; and Guo paragraph 7 noting the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block; and Guo paragraph 67 noting video encoder may encode one or more syntax elements in a bitstream to indicate that multiple palettes, one for each color component, are predicted from one or more neighboring blocks of the current block);
using the different palettes for encoding the different parts of the input data (Guo paragraph 174 noting video encoder 20 may transmit first palettes 184 in an encoded video data bitstream for use by video decoder 30 in palette-based decoding.  In general, one or more palettes may be transmitted for each CU; and Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of the input data has a different palette that could be made up of copied palette entries, and new palette entries different from the palettes for previous blocks); and 
including, within the encoded data, information associating the different palettes with their respective parts of the input data encoded into the encoded data (Guo paragraph 174 noting that for each pixel value of a first CU 180, encoder encodes an index value for the pixel in one or more first palettes 184. Video decoder may determine an entry for each of the respective index values of the block in one of first palettes 184; and Guo paragraph 67 noting video encoder may encode one or more syntax elements in a bitstream to indicate that multiple palettes, one for each color component, are predicted from one or more neighboring blocks of the current block; and Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palettes are copied), wherein the information includes palette selection indices (Guo paragraph 68  for referencing respectively the different palettes on an init block-by-init block basis (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU; and Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of the input data has a different palette that could be made up of copied palette entries, and new palette entries different from the palettes for previous blocks; and Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu with the teachings of Guo because both disclosures relate to the field of palette based video coding, and the use of predictively coding palettes by copying palette entries from previously used palettes for previously encoded blocks in order to improve coding efficiency. Thus, modified to incorporate the teachings of Guo, the teachings of Xiu include all of the limitations presented in claim 1.

In regard to claim 2, Xiu and Guo teach all of the limitations of claim 1 as discussed above. In addition, Guo teaches characterized in that the palette selection indices indicate at least one of:
(a)    a given palette that is used for encoding a data block (Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations), and a palette delivery method and/or a palette compression method by which the given palette is being delivered and/or compressed; (b)    a pre-defined palette that is used for encoding a data block; (c)    a dynamic palette that is used for encoding a data block (Guo paragraph 83 noting video encoder may construct a palette on the fly, i.e. dynamically) (d)    reserved for future use, to enable addition of at least one of: new palettes, new palette delivery methods, new palette compression methods. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 3, Xiu and Guo teach all of the limitations of claim 2 as discussed above. In addition, Xiu teaches characterized in that one of the palette selection indices indicates that no palette is used for a given data block (Xiu section 6. Experimental Results noting that palette coding can be disabled per CU i.e. per block).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 4, Xiu and Guo teach all of the limitations of claim 1 as discussed above. In addition, Xiu teaches characterized in that the method includes reusing or using a given palette for a plurality of parts of the input data when encoding the input data (Xiu section 4. Palette Table Coding noting for each CU, the palette table is predictively coded; Xiu Fig. 2 noting the syntax element “previous_palette_entry_flag,” which is used for palette prediction from the previously coded block. Thus, Xiu discloses prediction of a palette from a palette of the previously coded blocks, which allows reusing a palette for a plurality of parts of the input data; and Xiu section 4.2 Implicit palette mode indicating the 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 5, Xiu and Guo teach all of the limitations of claim 1 as discussed above. In addition, Xiu teaches characterized in that the method includes employing a Rate Distortion (RD) method to determine whether or not a given palette is suitable for encoding a given part of the input data (Xiu implicitly discloses employing an RD method, as the teachings of Xiu include screen content coding of HEVC, and HEVC uses rate distortion for coding mode selection).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 6, Xiu and Guo teach all of the limitations of claim 1 as discussed above. In addition, Xiu teaches characterized in that the determining of the different palettes depends upon content and/or type of the input data, wherein the content and/or the type of the input data relate to at least one of: color, color format, data format, video content, audio content, image content, measurement data, genomic data, a statistical parameter of data parts or data block sizes present in the input data (Xiu section 3. Palette Table Derivation notes that determining of the palette depends on color).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 9, Xiu and Guo teach all of the limitations of claim 1 as discussed above. In addition, Xiu teaches characterized in that the method includes employing change bits on an init block-by-init block basis, to express whether or not a palette used for encoding a given data block is changed with respect to a palette used for encoding a preceding data block (Xiu section 4.1 Explicit palette mode indicating the palette used for coding a CU by predicting the elements of the palette 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 21, Xiu teaches a method of decoding encoded data to generate corresponding decoded data (Xiu section 1 noting the palette encoding method and the decoding process). 
However, Xiu does not expressly disclose characterized in that the method includes: determining different palettes that are used for generating different parts of the encoded data by analyzing information, included within the encoded data, associating the different palettes with their respective parts of the encoded data, wherein each part is an init block, and wherein the information includes palette selection indices for referencing respectively the different palettes on an init block-by-init block basis; and 
employing the different palettes to decode their respective parts of the encoded data to generate the decoded data.
In the same field of endeavor, Guo teaches determining different palettes that are used for generating different parts of the encoded data by analyzing information, included within the encoded data, associating the different palettes with their respective parts of the encoded data, wherein each part is an init block (Guo paragraph 7 noting a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block); and Guo paragraph 7 noting the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block; and Guo paragraph 67 noting video encoder may encode one or more syntax elements in a bitstream to indicate that multiple palettes, one for each color component, are predicted from one or more neighboring blocks of the current block); 
and wherein the information includes palette selection indices (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU; Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations) for referencing respectively the different palettes on an init block-by-init block basis (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU; Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of the input data has a different palette that could be made up of copied palette entries, and new palette entries different from the palettes for previous blocks; and Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations); and
employing the different palettes to decode their respective parts of the encoded data to generate the decoded data (Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 22, Xiu and Guo teach all of the limitations of claim 21 as discussed above. In addition, Guo teaches characterized in that the palette selection indices indicate at least one of:
(a)    a given palette that is used for encoding a data block (Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations), and a palette delivery method and/or a palette compression method by which the given palette is being delivered and/or compressed; (b)    a pre-defined palette that is used for encoding a data block; (c)    a dynamic palette that is used for encoding a data block (Guo paragraph 83 noting video encoder may construct a palette on the fly, i.e. dynamically) (d)    reserved for future use, to enable addition of at least one of: new palettes, new palette delivery methods, new palette compression methods. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 23, Xiu and Guo teach all of the limitations of claim 22 as discussed above. In addition, Xiu teaches characterized in that one of the palette selection indices indicates that no palette is used for a given data block (Xiu section 6. Experimental Results noting that palette coding can be disabled per CU i.e. per block).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 24, Xiu and Guo teach all of the limitations of claim 21 as discussed above. In addition, Xiu teaches characterized in that the method includes reusing or using a given palette for a plurality of parts of the input data when encoding the input data (Xiu section 4. Palette Table Coding noting for each CU, the palette table is predictively coded; Xiu Fig. 2 noting the syntax element “previous_palette_entry_flag,” which is used for palette prediction from the previously coded block. Thus, Xiu discloses prediction of a palette from a palette of the previously coded blocks, which allows reusing a palette for a plurality of parts of the input data; and Xiu section 4.2 Implicit palette mode indicating the palette used for coding a CU either by use of the flag palette_share_flag = 1 or by predicting the elements of the palette and signaling the prediction).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 25, Xiu and Guo teach all of the limitations of claim 21 as discussed above. In addition, Xiu teaches characterized in that the includes change bits that express whether or not a palette used for generating a given encoded data block is changed with respect to a palette used for generating a preceding encoded data block (Xiu section 4.1 Explicit palette mode indicating the palette used for coding a CU by predicting the elements of the palette and signaling the prediction; and Xiu section 4.2 Implicit Palette Mode disclosing palette prediction wherein the flag palette_share_flag corresponds to the claimed change bits).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 34, Xiu teaches an encoder for encoding input data to generate corresponding encoded data (Xiu Fig. 1 illustrates the encoding process of the palette-based coding method), wherein the encoder is operable encode the input data into a plurality of symbols in the encoded data, wherein the plurality of symbols represent data as defined by a plurality of palettes indicated and/or included in the encoded data (Xiu abstract and Xiu section 2. Algorithm Overview .
However, Xiu does not expressly disclose characterized in that: the encoder is operable to determine different palettes to be used for encoding different parts of the input data, each part being an init block;
the encoder is operable to use the different palettes for encoding the different parts of the input data; and 
the encoder is operable to include, within the encoded data, information associating the different palettes with their respective parts of the input data encoded into the encoded data, wherein the information includes palette selection indices for referencing respectively the different palettes on an init block-by-init block basis.
In the same field of endeavor, Guo teaches the encoder is operable to determine different palettes to be used for encoding different parts of the input data, each part being an init block (Guo abstract noting a video coder may form a so-called "palette" as a table of colors representing the video data of a given block; and Guo paragraph 7 noting the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block; and Guo paragraph 67 noting video encoder may encode one or more syntax elements in a bitstream to indicate that multiple palettes, one for each color component, are predicted from one or more neighboring blocks of the current block);
the encoder is operable to use the different palettes for encoding the different parts of the input data (Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of the input data has a ; and 
the encoder is operable to include, within the encoded data, information associating the different palettes with their respective parts of the input data encoded into the encoded data (Guo paragraph 67 noting video encoder may encode one or more syntax elements in a bitstream to indicate that multiple palettes, one for each color component, are predicted from one or more neighboring blocks of the current block; and Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palettes are copied), wherein the information includes palette selection indices (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU; Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations) for referencing respectively the different palettes on an init block-by-init block basis (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU; Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of the input data has a different palette that could be made up of copied palette entries, and new palette entries different from the palettes for previous blocks; and Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 35, Xiu and Guo teach all of the limitations of claim 34 as discussed above. In addition, Guo teaches characterized in that the palette selection indices indicate at least one of:
(a)    a given palette that is used for encoding a data block (Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations), and a palette delivery method and/or a palette compression method by which the given palette is being delivered and/or compressed; (b)    a pre-defined palette that is used for encoding a data block; (c)    a dynamic palette that is used for encoding a data block (Guo paragraph 83 noting video encoder may construct a palette on the fly, i.e. dynamically) (d)    reserved for future use, to enable addition of at least one of: new palettes, new palette delivery methods, new palette compression methods. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 36, Xiu and Guo teach all of the limitations of claim 35 as discussed above. In addition, Xiu teaches characterized in that one of the palette selection indices indicates that no palette is used for a given data block (Xiu section 6. Experimental Results noting that palette coding can be disabled per CU i.e. per block).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 54, Xiu teaches a decoder for decoding encoded data to generate corresponding decoded data (Xiu section 1 noting the palette encoding method and the decoding process). 
However, Xiu does not expressly disclose characterized in that: the decoder is operable to determine different palettes that are used for generating different parts of the encoded data by analyzing information, included within the encoded data, associating the different palettes with their respective parts of the encoded data, wherein each part is an init block, and wherein the information includes palette selection indices for referencing respectively the different palettes on an init block-by-init block basis; and 
the decoder is operable to employ the different palettes to decode their respective parts of the encoded data to generate the decoded data.
In the same field of endeavor, Guo teaches the decoder is operable to determine different palettes that are used for generating different parts of the encoded data by analyzing information, included within the encoded data, associating the different palettes with their respective parts of the encoded data, wherein each part is an init block (Guo paragraph 7 noting a video coder (e.g., a video encoder or a video decoder) may form a so-called "palette" as a table of colors or pixel values representing the video data of a particular area (e.g., a given block); and Guo paragraph 7 noting the video coder may code index values for one or more of the pixels values of the current block, where the index values indicate entries in the palette that are used to represent the pixel values of the current block; and Guo paragraph 67 noting video encoder may encode one or more syntax elements in a bitstream to indicate that multiple palettes, one for each color component, are predicted from one or more neighboring blocks of the current block); 
and wherein the information includes palette selection indices (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU; Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that  for referencing respectively the different palettes on an init block-by-init block basis (Guo paragraph 187 noting video encoder 20 transmits an index to indicate which candidate neighboring CUs and associated palettes are used for palette prediction for the current CU; Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of the input data has a different palette that could be made up of copied palette entries, and new palette entries different from the palettes for previous blocks; and Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations); and
the decoder is operable to employ the different palettes to decode their respective parts of the encoded data to generate the decoded data (Guo paragraph 10 noting for each block, determine one or more of the palette entries in the predictive palette that are copied to a current palette for a current block of the video data, determine a number of new palette entries not in the predictive palette that are included in the current palette for the current block, calculate a size of the current palette equal to the sum of a number of the copied palette entries and the number of the new palette entries, and generate the current palette including the copied palette entries and the new palette entries. Thus, it can be seen that each block of the input data has a different palette that could be made up of copied palette entries, and new palette entries different from the palettes for previous blocks; and Guo paragraph 26 noting that the video decoder may relate the index values of the pixels to entries of the palettes to reconstruct the pixel values of the block).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 55, Xiu and Guo teach all of the limitations of claim 54 as discussed above. In addition, Guo teaches characterized in that the palette selection indices indicate at least one of:
(a)    a given palette that is used for encoding a data block (Guo paragraph 68 noting video encoder may encode one or more syntax elements indicating the location of a neighboring block from which palette entries are copied. Thus, it can be seen that syntax elements are used to reference specific blocks in which specific entries of the palette for the current block are copied from, i.e. information is included that references portions of different palettes and their block locations), and a palette delivery method and/or a palette compression method by which the given palette is being delivered and/or compressed; (b)    a pre-defined palette that is used for encoding a data block; (c)    a dynamic palette that is used for encoding a data block (Guo paragraph 83 noting video encoder may construct a palette on the fly, i.e. dynamically) (d)    reserved for future use, to enable addition of at least one of: new palettes, new palette delivery methods, new palette compression methods. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 56, Xiu and Guo teach all of the limitations of claim 55 as discussed above. In addition, Xiu teaches characterized in that one of the palette selection indices indicates that no palette is used for a given data block (Xiu section 6. Experimental Results noting that palette coding can be disabled per CU i.e. per block).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Xiu and Guo for the same reasons as stated above in claim 1.

In regard to claim 67, Xiu and Guo teach all of the limitations of claim 34 as discussed above. In addition, Xiu teaches a codec including at least one encoder for encoding input data to generate corresponding encoded data and at least one decoder for decoding the encoded data to generate corresponding decoded data (Xiu section 1. Introduction noting the use of both encoders and decoders, the palette-based coding process, and specifying the decoding process).


In regard to claim 68, this claim recites a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, comprising processing hardware to execute a method, corresponding to the encoding method presented in claim 1, and presents substantially similar limitations. As such, arguments and citations relating to claim 1 are also relevant to claim 68, and thus, claim 68 has been analyzed and rejected with respect to claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488